DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20060038339 A1) in view of Komuro et al. (US 6234616 B1, hereinafter Komuro), Kondo (US 20170066608 A1), and Bullock (EP 0019723 A1).

a loading table 100a to accommodate a sheet of a printing medium; 
a pickup member 111 to pick up the sheet from the loading table; 
a cam gear 220 (¶34 and fig. 3 teach that element 220 is a cam member with gear teeth driven by a gear train, meaning that element 220 is a cam gear) to rotate about a first axis (of the cam gear 220 when it rotates as described in ¶34) of rotation between first and second rotating positions (the first position is shown in fig. 3 and causes the alignment member 115c be in position A to block sheets as described in ¶34 and fig. 1; the second position of the cam gear is not illustrated, but is described as being counterclockwise with respect to the position of element 220 shown in fig. 3, and causes the alignment member 115c to shift to position B, which is shown in fig. 2), the cam gear including: 
a gear portion having teeth (see fig. 3), 
a tooth-omitted portion (see fig. 3) without teeth extending along a circumferential direction of the cam gear between teeth of the gear portion, and 
a cam portion (left protruding portion in fig. 3), the cam portion having an outer side which faces away from the center of the cam gear and which extends only partially around the center of the cam gear along the circumferential direction of the cam gear (see fig. 3); 
a pivoting shaft 115b;
an alignment member 115c, directly fixed to the pivoting shaft, to rotate with rotation of the pivoting shaft between an alignment position (position A) to block a fore-
a main gear (used in conjunction with a spring clutch 210 in fig. 3; ¶34) to rotate about a second axis of rotation (of the spring clutch 210);
a lever 115d, directly fixed to the pivoting shaft, to be contacted by the cam portion such that when the cam gear is rotated to the second rotating position (which causes the alignment member to go to position B - ¶34) the pivoting shaft is to rotate the alignment member from the alignment position (position A) to the transport-allowing position (position B; see ¶34), and when the cam gear is rotated to the first rotating position (position A) the cam portion directly contacts the lever (as shown in fig. 3 and ¶34) to cause the pivoting shaft to rotate the alignment member from the transport-allowing position alignment position to the alignment position.
Shimamura does not teach wherein the first axis of rotation passes through a center of the cam gear (as shown in fig. 3, the cam gear 220 is oddly shaped, so the first axis does not pass through the center of the cam gear),
the cam portion protruding from a side of the cam gear in an axial direction of the cam gear;
a stopper to prevent the alignment member from excessively pivoting beyond the transport-allowing position when the alignment member contacts the stopper (¶34 teaches that the alignment member 115c is rotated to the transport-allowing position by a spring F, and fig. 2 shows that the alignment member is not excessively rotated by the how excessive rotation is prevented; i.e. Shimamura does not explicitly teach the claimed stopper);
a swing arm rotatable about the second axis of rotation; and 
first and second swing gears, supported by the swing arm, to selectively contact the cam gear according to a rotating direction of the main gear (¶34 teaches contact between the cam gear and lever, but Shimamura does not teach that the contact is selective) so as to rotate the cam gear between the first and second rotating positions;
wherein the lever is selectively contacted by the cam gear, such that when the alignment member is in the transport-allowing position the cam gear is spaced apart from the lever.
[AltContent: textbox (2A)][AltContent: textbox (TOP)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    594
    357
    media_image1.png
    Greyscale

Komuro teaches a mechanism for opening or closing an ink supply passage (title) comprising a cam gear 25 (it is noted that the cam portion 27 and gear portion 26a-b are beside each other along an axial direction of the cam gear) rotating about a first axis of rotation 2A (fig. 5 above);
the first axis of rotation passes through a center of the cam gear,

a main gear 21 (figs. 21, 2b and 5) to rotate about an axis of rotation 2A (fig. 5 above; axis 2A corresponds to the claimed second axis of rotation); 
a swing arm 24 rotatable about the axis of rotation 2A; and 
first and second swing gears (23a-b), supported by the swing arm, to selectively contact the cam gear according to a rotating direction of the main gear (see figs. 2a-b) so as to rotate the cam gear between first and second rotating positions;
wherein the lever is contacted by the cam gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura to use a cam gear having a cam portion and gear portion that are beside each other along the axial direction such that the first axis passes through the center of the cam gear, and to actuate the cam gear using a main gear (i.e. replacing Shimamura’s main gear), swing arm and swing gears as taught by Komuro since such modifications would be simple substitutions of one kind of cam gear and structure for actuating the cam gear for another for the predictable result that sheets are still successfully aligned and fed.
Regarding the limitation wherein the cam is to be spaced apart from the lever such that the cam selectively contacts the lever, 
Kondo teaches an image forming apparatus in which a cam portion 132 (fig. 3a-3b) selectively contacts a lever 131 when actuating an element 107 to be in an up position (corresponding to position A in Shimamura), and is spaced apart from the lever 131 when allowing the element 107 to be in a down position (corresponding to position 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified such that the cam portion (corresponding to element 27 of Komuro) is spaced apart from the lever (115d, Shimamura) when the element (115c, Shimamura) is in the down position (position B, Shimamura), as taught by Kondo, since such a modification would be a simple substitution of one method of actuation-via-cam for another for the predictable result that Shimamura’s alignment member is still successfully used to allow sheets to be transported.
Regarding the claimed stopper,
Bullock teaches a sheet transporting apparatus (see figs. 1-2) comprising an alignment member 25 rotated by a spring 30, wherein a stopper 29 is provided to prevent the alignment member from excessively pivoting when the alignment member contacts the stopper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified to use a stopper to prevent the alignment member from excessively pivoting, as taught by Bullock, since such a modification would be a simple substitution of one method of preventing excessive rotation of an alignment member by a spring for another for the predictable result that the alignment member still successfully allows aligned sheets to 
Shimamura as modified teaches wherein the cam portion 27 (Komuro) extends only partially around the center of the cam gear along the circumferential direction of the cam gear (when modified in light of Kondo’s cam portion 132, which does not extend fully around its axis of rotation), and 
the stopper 29 (Bullock) prevents the alignment member 115c (Shimamura) from excessively pivoting beyond the transport-allowing position (“POSITION B” of Shimamura) when the alignment member contacts the stopper.

As to claim 3, Shimamura teaches a holder 112 to support the pickup member 111 and be rotatable to a pickup position for allowing the pickup member to contact the sheet on the loading table 100a, and a separating position for spacing the pickup member apart from the sheet on the loading table (see figs. 1-2); and  
wherein the alignment member 115 is to apply a force to the holder such that the holder is rotated to the separating position, when the alignment member is rotated from the transport-allowing position to the alignment position (see ¶25, ¶32, and fig. 1).
Shimamura does not teach an elastic member to apply to the holder an elastic force in a direction allowing the holder to be rotated to the pickup position.
Kondo teaches an elastic member 106 (figs. 3a-3b) configured to apply to the holder 107 an elastic force in a direction allowing the holder to be pivoted to the pickup position (¶55).


As to claim 4, Shimamura teaches wherein, when the alignment member 115c is positioned at the alignment position (position A), the alignment member supports the holder 112 such that the holder is maintained at the separating position (¶25, ¶32). 

As to claim 5, Shimamura as modified teaches wherein, when the alignment member 115c (Shimamura) is rotated from the alignment position (position A, Shimamura) to the transport-allowing position (position B, Shimamura), the holder 112 (Shimamura) is rotated to the pickup position by the elastic force of the elastic member 106 (Kondo; ¶55 in Kondo). 

As to claim 7, Shimamura teaches wherein the pivoting shaft 115b and lever 115d are rotatable about a third axis of rotation (of shaft 115b).

As to claim 8, Shimamura as modified teaches the limitations of the claim except wherein a distance the cam portion 27 (Komuro) extends along the circumferential direction of the cam gear is less than half the circumference of the cam gear.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified such that a distance the cam portion extends along the circumferential direction of the cam gear is less than half the circumference of the cam gear, since such a modification would be an obvious change in sizes/proportions in the apparatus for the predictable result that sheets are still successfully fed and printed by the apparatus.

As to claim 10, Shimamura as modified teaches a sheet processing apparatus (either a scanner comprising the sheet supplying apparatus as taught in ¶27 of Shimamura or a printer comprising the sheet supplying apparatus as taught in ¶20 of Shimamura) comprising: the sheet supplying apparatus of claim 1; and a sheet processing unit (an image reading unit 140 of Shimamura in consideration of the rejection of claim 11; a printer, as taught in ¶20 of Shimamura, in consideration of the 

As to claim 11, Shimamura teaches wherein the sheet processing unit comprises a scanner 140 to read an image from the sheet.

As to claim 12, Shimamura teaches wherein the sheet processing unit comprises a printer (¶20) to print an image on the sheet.

As to claim 13, Shimamura teaches a sheet supplying apparatus, comprising: 
a loading table 100a to accommodate a sheet of a printing medium; 
a pickup member 111 to pick up the sheet from the loading table; 4Serial No. 16/570,627 
an alignment member 115c to rotate about a first axis of rotation (of shaft 115b) between an alignment position (position A) to block a fore-end of the sheet on the loading table and a transport-allowing position (position B) to allow the sheet to be picked up from the loading table by the pickup member and be transported; 
a pivoting shaft 115b to which the alignment member is directly coupled and elongated in a longitudinal direction through which the first axis of rotation coaxially passes; 
a cam gear 220 to rotate about a second axis of rotation (being the rotational axis of the cam gear 220) between first and second rotating positions (as described in ¶34; the first rotating position is shown in fig. 3), the cam gear including: 
a gear portion having teeth (see fig. 3), 

a cam portion (protrusion on the left side of the cam gear 220 in fig. 3), the cam portion having an outer side which faces away from the center of the cam gear and which extends only partially around the center of the cam gear along the circumferential direction of the cam gear (see fig. 3); and 
a lever 115d, directly coupled to the pivoting shaft 115b, to rotate about the first axis of rotation to be contacted by the cam portion such that when the cam gear is rotated to the first rotating position (as shown in fig. 3), the cam portion directly contacts the lever to cause the alignment member to be rotated to the alignment position (see ¶34), and when the cam gear is rotated to the second rotating position (such that the alignment member is placed at position B as taught in ¶34), the cam portion is to allow the alignment member to be rotated to the transport-allowing position (position B).  
Shimamura does not teach a stopper to prevent the alignment member from excessively pivoting beyond the transport-allowing position when the alignment member contacts the stopper (¶34 teaches that the alignment member 115c is rotated to the transport-allowing position by a spring F, and fig. 2 shows that the alignment member is not excessively rotated by the spring F, but Shimamura is silent as to how excessive rotation is prevented; i.e. Shimamura does not explicitly teach the claimed stopper);
wherein the second axis of rotation passes through a center of the cam gear (due to the odd shape of the cam gear 220),
wherein the cam portion protrudes from a side of the cam gear in an axial direction of the cam gear,

wherein the cam portion is to be spaced apart from the lever to allow the alignment member to be rotated to the transport-allowing position.
Komuro teaches a mechanism for opening or closing an ink supply passage (title) comprising a cam gear 25 (it is noted that the cam portion 27 and gear portion 26a-b are beside each other along an axial direction of the cam gear) rotating about a respective axis of rotation 2A (fig. 5 above);
the respective axis of rotation 2A passes through a center of the cam gear,
the cam portion 27 protruding from a side of the cam gear in an axial direction of the cam gear;
a main gear 21 (figs. 21, 2b and 5) to rotate about an axis of rotation 2A (fig. 5 above; axis 2A corresponds to the claimed second axis of rotation); 
a swing arm 24 rotatable about the axis of rotation 2A; and 
first and second swing gears (23a-b), supported by the swing arm, to selectively contact the cam gear according to a rotating direction of the main gear (see figs. 2a-b) so as to rotate the cam gear between first and second rotating positions;
wherein the lever is contacted by the cam gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura to use a cam gear having a cam portion and gear portion that are beside each other along the axial direction such that the respective axis (corresponding to the claimed second axis) passes through the center of the cam gear, and to actuate the cam gear using a main gear (i.e. replacing Shimamura’s main gear), swing arm and swing gears as taught by 
Regarding the cam portion selectively contacting the lever,
Kondo teaches an image forming apparatus in which a cam portion 132 (fig. 3a-3b) selectively contacts a lever 131 when actuating an element 107 to be in an up position (corresponding to position A in Shimamura), and is spaced apart from the lever 131 when allowing the element 107 to be in a down position (corresponding to position B in Shimamura; when the modified Shimamura is further modified in view of Kondo, the lever is selectively contacted by the cam gear, such that when the alignment member is in the transport-allowing position, i.e. position B in Shimamura, the cam gear is spaced apart from the lever).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified such that the cam portion selectively contacts the lever, and wherein the cam portion (corresponding to element 27 of Komuro) is spaced apart from the lever (115d, Shimamura) when the element (115c, Shimamura) is in the down position (position B, Shimamura), as taught by Kondo, since such a modification would be a simple substitution of one method of actuation-via-cam for another for the predictable result that Shimamura’s alignment member is still successfully used to allow sheets to be transported.
Regarding the claimed stopper,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified to use a stopper to prevent the alignment member from excessively pivoting, as taught by Bullock, since such a modification would be a simple substitution of one method of preventing excessive rotation of an alignment member by a spring for another for the predictable result that the alignment member still successfully allows aligned sheets to pass by the alignment member when the alignment member rotates to the transport allowing position.
Shimamura as modified teaches wherein the stopper 29 (Bullock) prevents the alignment member 115c (Shimamura) from excessively pivoting beyond the transport-allowing position (“POSITION B” of Shimamura) when the alignment member contacts the stopper,
wherein the cam portion 27 (Komuro) extends only partially around the center of the cam gear along the circumferential direction of the cam gear (when modified in light of Kondo’s cam portion 132, which does not extend fully around its axis of rotation).

As to claim 14, Shimamura as modified teaches a main gear 21 (Komuro);

first and second swing gears 23a-b (Komuro) supported by the swing arm, to selectively (Kondo teaches the feature of the contact being selective) contact the cam gear 25 (Komuro) according to a rotating direction of the main gear to rotate the cam gear between the first and second rotating positions (see figs. 2A-2B of Komuro).  

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Komuro, Kondo and Bullock as applied to claim 1 above, and further in view of Tu et al. (US 20110316219 A1, hereinafter Tu).
As to claim 2, Shimamura as modified teaches the outer side of the cam portion 27 (Komuro) extends along the circumferential direction of the cam gear at a location corresponding to a location of the tooth-omitted portion TOP (Komuro) which extends along the circumferential direction of the cam gear (see fig. 5 of Komuro), 
when the alignment member 115c (Shimamura) is at the alignment position (position A, Shimamura; corresponding to the positioning of the cam gear and swing gears shown in fig. 2A of Komuro), the second swing gear 23a (Komuro) rotates the cam gear (fig. 2A of Komuro shows a state in which the second swing gear has rotated the cam gear and is now in contact with the tooth omitted portion TOP of the cam gear 25), and 

Shimamura as modified does not teach an idle gear provided between the second swing gear and the cam gear, and wherein the second swing gear contacts the idle gear which is positioned on the tooth-omitted portion when the alignment member is at the alignment position.
Tu teaches a sheet supplying apparatus comprising an alignment member 21 to rotate between an alignment position (vertical – fig. 5a) to block a fore-end of the sheet on the loading table and to a transport-allowing position (angled – fig. 5b) to allow the sheet to be picked up from the loading table by the pickup member and be transported, according to whether the cam and gear is in the first rotating position or the second rotating position (as shown in figs. 5a-b); 
a main gear 2321 to rotate about a second axis of rotation (of shaft 231); 
a swing arm 2320 rotatable about the second axis of rotation (as shown in figs. 5a-b); and 
first and second swing gears 2323-2324, supported by the swing arm, to selectively contact the gear according to a rotating direction (either direction D or S – figs. 5a-b and ¶28-29) of the main gear so as to rotate the cam and gear between the first and second rotating positions (see figs. 5a-b),
an idle gear 2322 provided between the second swing gear 2324 and a notched gear 2325 (corresponding to the gear teeth and tooth omitted portion of the modified Shimamura’s cam gear), 

when the alignment member 21 is at the alignment position (fig. 5A), the second swing gear 2324 contacts the idle gear 2322 which is positioned on the tooth-omitted portion (see fig. 4, fig. 5a and ¶28; although ¶28 states that the idle gear runs idle *until* the tooth-omitted portion 23251 reaches it, this is clearly a mistake in wording because such a scenario would be impossible – idle gear 2322 would not run idle while interlocked with the teeth of main gear 2325; one of skill in the art would understand that the idle gear runs idle while in contact with the tooth-omitted portion), and 
when the alignment member is at the transport-allowing position (fig. 5B), the first swing gear 2323 is positioned on the tooth-omitted portion (see fig. 4, fig. 5b and ¶29; ¶29 contains a similar error as in ¶28 described above; one of skill in the art would understand that the first swing gear runs idle *after* reaching the tooth-omitted portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Shimamura to have an idle gear provided between the second swing gear and the gear portion (corresponding to the gear portion of Komuro’s cam gear), wherein the second swing gear contacts the idle gear which is positioned on the tooth-omitted portion when the alignment member is at the alignment position as taught by Tu since such a modification would be a simple substitution of one method of actuating something via a cam for another (specifically, Komuro teaches that the rotation direction of the cam gear is switched when the main gear’s rotation direction is switched, while Tu teaches that the rotation direction of the cam gear is unchanged when the main gear’s rotation 

As to claim 15, Shimamura as modified teaches wherein the cam gear 25 (Komuro) is to rotate in a first direction (clockwise in fig. 3 and ¶34 of Shimamura) to the first rotating position (shown in fig. 3 of Shimamura) such that the cam portion 27 (Komuro) directly contacts the lever 115d (Shimamura) to cause the alignment member 115c (Shimamura) to rotate in a second direction (counterclockwise according to fig. 3 and ¶34 in Shimamura) from the transport-allowing position (position B of Shimamura) to the alignment position (position A of Shimamura; again, see ¶34 for the claimed rotation directions), and 5Serial No. 16/570,627 
the cam gear is to rotate in the second direction to the second rotating position (associated with allowing the alignment member to go to position B as described in ¶34 of Shimamura) such that the cam portion 27 (Komuro) is spaced apart from the lever (due to the selective contact taught by Kondo) to cause the alignment member 115c (Shimamura) to rotate in the first direction from the alignment position to the transport-allowing position (as taught in ¶34 of Shimamura).
Shimamura as modified does not teach wherein, in order to move the alignment member from the alignment position to the transport allowing position, the cam gear rotates in the first direction (i.e. clockwise in fig. 3 of Shimamura; essentially, the claim requires the cam gear to maintain the same rotational direction whether moving the alignment member to the alignment position or to the transport allowing position; in contrast, Shimamura teaches switching the rotation direction of the cam gear).

a main gear 2321 to rotate about a second axis of rotation (of shaft 231); 
a swing arm 2320 rotatable about the second axis of rotation (as shown in figs. 5a-b); and 
first and second swing gears 2323-2324, supported by the swing arm, to selectively contact the gear according to a rotating direction (either direction D or S – figs. 5a-b and ¶28-29) of the main gear so as to rotate the cam and gear between the first and second rotating positions (see figs. 5a-b),
an idle gear 2322 provided between the second swing gear 2324 and a notched gear 2325 (corresponding to the gear teeth and tooth omitted portion of the modified Shimamura’s cam gear), 
wherein the notched gear 2325 includes a gear portion (toothed portion – see fig. 4) having teeth and a tooth-omitted portion 23251 without teeth, 
when the alignment member 21 is at the alignment position (fig. 5A), the second swing gear 2324 contacts the idle gear 2322 which is positioned on the tooth-omitted portion (see fig. 4, fig. 5a and ¶28; although ¶28 states that the idle gear runs idle *until* the tooth-omitted portion 23251 reaches it, this is clearly a mistake in wording because such a scenario would be impossible – idle gear 2322 would not run idle while 
when the alignment member is at the transport-allowing position (fig. 5B), the first swing gear 2323 is positioned on the tooth-omitted portion (see fig. 4, fig. 5b and ¶29; ¶29 contains a similar error as in ¶28 described above; one of skill in the art would understand that the first swing gear runs idle *after* reaching the tooth-omitted portion), and
wherein the cam gear rotates in a first direction (counterclockwise – fig. 5a and ¶28 of Tu teach that the main gear 2321 is rotated in direction D, meaning the cam gear rotates counterclockwise) whether the alignment member is being moved from the transport allowing position to the alignment position (see fig. 5a) or vice versa (fig. 5b and ¶29 of Tu teach that the main gear is rotated in direction S when the alignment member is moved to the transport allowing position, meaning that the cam gear is still rotating counterclockwise, i.e. the first direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Shimamura to use an idle gear provided between the second swing gear and the gear portion (corresponding to the gear portion of Komuro’s cam gear), such that the cam gear rotates in the first direction whether the alignment member is being moved from the transport allowing position to the alignment position or vice versa as taught by Tu since such a modification would be a simple substitution of one method of actuating something via a cam for another (specifically, Komuro teaches that the rotation direction of the cam gear is switched when the main gear’s rotation direction is switched, while Tu teaches that .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Komuro, Kondo and Bullock as applied to claim 1 above, and further in view of Tu et al. (US 20110316219 A1, hereinafter Tu) and Watanabe (US 20160334746 A1).
As to claim 6, Shimamura as modified teaches 
wherein when the alignment member 115c (Shimamura) is at the alignment position (position A, Shimamura), the second swing gear 23a (Komuro) causes the cam gear 25 (Komuro) to rotate until the second swing gear reaches a tooth omitted portion TOP (see fig. 5 of Komuro above) and the first swing gear 23b (Komuro) is spaced apart from the cam gear, and 
when the alignment member is at the transport-allowing position (position B in Shimamura), the first swing gear 23b (Komuro) is in contact with the cam gear.
Shimamura as modified does not teach an idle gear provided between the second swing gear and the cam gear,
wherein when the alignment member is at the alignment position the second swing gear contacts the idle gear, and
when the alignment member is at the transport-allowing position (position B in Shimamura), the second swing gear is spaced apart from the idle gear.

a main gear 2321 to rotate about a second axis of rotation (of shaft 231); 
a swing arm 2320 rotatable about the second axis of rotation (as shown in figs. 5a-b); and 
first and second swing gears 2323-2324, supported by the swing arm, to selectively contact the gear according to a rotating direction (either direction D or S – figs. 5a-b and ¶28-29) of the main gear so as to rotate the cam and gear between the first and second rotating positions (see figs. 5a-b),
an idle gear 2322 provided between the second swing gear 2324 and a notched gear 2325 (corresponding to the gear teeth and tooth omitted portion of the modified Shimamura’s cam gear), 
wherein the notched gear 2325 includes a gear portion (toothed portion – see fig. 4) having teeth and a tooth-omitted portion 23251 without teeth, 
when the alignment member 21 is at the alignment position (fig. 5A), the second swing gear 2324 contacts the idle gear 2322 which is positioned on the tooth-omitted portion (see fig. 4, fig. 5a and ¶28; although ¶28 states that the idle gear runs idle *until* the tooth-omitted portion 23251 reaches it, this is clearly a mistake in wording because such a scenario would be impossible – idle gear 2322 would not run idle while 
when the alignment member is at the transport-allowing position (fig. 5B), the second swing gear does not provide rotation to the notched gear.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Shimamura to have an idle gear provided between the second swing gear and the gear portion (corresponding to the gear portion of Komuro’s cam gear), wherein the second swing gear contacts the idle gear which is positioned on the tooth-omitted portion when the alignment member is at the alignment position, and wherein the second swing gear does not provide rotation to the gear portion when the alignment member is at the transport-allowing position as taught by Tu since such a modification would be a simple substitution of one method of actuating something via a cam for another (specifically, Komuro teaches that the rotation direction of the cam gear is switched when the main gear’s rotation direction is switched, while Tu teaches that the rotation direction of the cam gear is unchanged when the main gear’s rotation direction is switched; this is possible because of the presence of the idle gear) for the predictable result that sheets are still successfully aligned and fed.
Shimamura as modified still does not teach wherein the second swing gear is spaced apart from the idle gear when the alignment member is in the transport-allowing position.
Watanabe teaches an image forming apparatus with a transmission mechanism (title) wherein a second swing gear 36A is spaced apart from an idle gear 33 (i.e. when 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified such that the second swing gear is spaced apart from the idle gear when the second swing gear is not being used for driving, as taught by Watanabe since such a modification would be a simple substitution of one method of using a second swing gear and idle gear for another for the predictable result that sheets are still successfully aligned and fed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Komuro, Kondo and Bullock as applied to claim 8 above, and further in view of Machida et al. (US 20160257511 A1, hereinafter Machida).
As to claim 9, Shimamura teaches the application of an elastic force (from “forcing member F”) to the pivoting shaft 115b in a direction allowing the alignment member to rotate to the transport-allowing position (position B; as explained in ¶34).
Shimamura as modified does not explicitly teach an elastic member to apply to the pivoting shaft the elastic force (Shimamura’s ¶34 is unclear in its description of the forcing member F; first, Shimamura’s ¶34 states that member 115 “is the forcing spring F,” and later states that “This forcing member F forces the sheet regulating member 115,” as if the forcing member F is now separate from the member 115; accordingly, in Shimamura, it is unclear whether the forcing spring/member F is the member 115 itself or something acting on member 115).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Shimamura as modified such that the elastic force is applied by an elastic member as taught by Machida since such a modification would be a simple substitution of one method of providing the force for another for the predictable result that sheets are still successfully fed.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) for rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853  

/JILL E CULLER/           Primary Examiner, Art Unit 2853